DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/22/20 .  Claims 1-11 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 1, 4,5,6,7,8,9,10,11 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1,3,4,5,4,6,9,10,16 respectively of  US Patent 10,819,669 B2, hereinafter “669 Patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 1, 4,5,6,7,8,9,10,11   are to be found in the claims 1,3,4,5,4,6,9,10,16  respectively of the 669 patent.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Branton et al. (US Patent Application Publication 2014/0195979 A1, hereinafter “Branton”)
 	As to claim 1, Branton teaches a method for using a graphical user interface in a computing device to select at least one of a plurality of digitally-controllable source entities, and to associate the at least one source entity with at least one of a plurality of selected destination entities to enable functional connection therewith, the method comprising: displaying within the graphical user interface a source entity selection interface, wherein said source entity is represented by at least one user-configurable and selectable icon (Branton Fig.2 and par [0047] teaches center of radial menu 202 is claw 207);
 	displaying in the graphical user interface a destination entity selection interface, wherein said destination entity is represented by at least one user-configurable and selectable icon;(Branton Fig.2 and par [0046] teaches radial menu item icon 205)
 	accepting input within the source entity selection interface to confirm selection of the at least one source entity;(Branton par [0047] teaches user touches claw 207)
 	accepting input within the source entity selection interface to confirm selection of the at least one destination entity; (Branton par [0047] teaches user touches drags claw 207 across screen)
accepting input within the graphical user interface for associating the at least one source entity with the at least one destination entity; (Branton Fig.3 and par [0048] teaches claw 302 is overlapping selected radial menu icon 303)
 	accepting input within the graphical user interface to confirm the implementation of a connection function of the at least one source entity with the at least one destination entity;(Branton par [0049] teaches user’s finger is released)
 	displaying at least one detail of the result of said connection association.(Branton par [0052] teaches Claw 403 can move automatically to the center of radial menu 202. Claw feet 402 can be animated to extend, and selected menu item 404 drops from the claw)
 	
 	As to claim 4, Branton teaches the method of claim 1, wherein the at least one source entity icon is displayed as visually and temporally co-occurring with the at least one destination entity icon. (Branton Fig.3 and par [0048] teaches claw 302 is overlapping selected radial menu icon 303)

 	As to claim 5, Branton teaches the method of claim 1, wherein either the source entity icons or the destination entity icons, when existing in multiple, are displayed as an array on a circular, elliptical, arc, or rectilinear path, wherein  the distance between any two adjacent of said icons along said path is within 50 to 200 percent of the equivalently-measured distance between any other two adjacent of said icons; the distance between any one of said icons and the logical center of the circle, ellipse, arc, or rectilinear path is within the range of 25 to 400 percent of the equivalently-measured distance for any other of said icons.( (Branton Fig.2 and par [0045] teaches radial menu 202) and the examiner interprets distance between icons is a design choice) 

 	As to claim 6, Branton teaches the method of claim 5, wherein the at least one source entity icon is located centrally within the logical boundaries of the circular, elliptical, arc, or rectilinear array of the destination entity icons. ( Branton Fig.2 and par [0047] teaches center of radial menu 202 is claw 207)

 	As to claim 7, Branton teaches the method of claim 5, wherein the at least one destination entity icon is located centrally within the logical boundaries of the circular, elliptical, arc, or rectilinear array of the source entity icons. (Branton Fig.2 and par [0046] teaches radial menu item icon 205)

 	As to claim 8, Branton teaches the method of claim 5, wherein either the source entity icons or the destination entity icons, when existing in quantity such that not all are displayed simultaneously, are stored in memory and can be made visible or hidden by invoking an entity icon navigation function by, inclusively, either of direct selection of a button or link activating said entity icon navigation function, causing display of additional of said previously hidden icons, or causing the hiding of said previously visible icons;

dragging of any one of said icons over a button or link activating said entity icon navigation function, causing display of additional of said previously hidden icons, or causing the hiding of said previously visible icons.( Branton Fig.2 and par [0046] teaches radial menu item icon 205. Scroll buttons for additional icons are well known in the art)

 	As to claim 9, Branton teaches the method of claim 1, wherein all actions of selection are accomplished by detecting a means of user input selected from the group consisting of: a)    selection in a touchscreen display, comprising detection of haptic input, touch points, variable-force touch, or gestures (Branton par [003] teaches touch screen);  b)    selection in a touchscreen display, comprising detection of haptic input, touch points, variable-force touch, and gestures combined with drag-and-drop or drag-and-hover of the source entity icon over the one or more destination entity icons, or of the at least one destination entity icon over the one or more source entity icons, and optionally activating the entity icon navigation function; c)    selection of icons by a moving cursor, comprising detection of click actions; d)    selection of icons by a moving cursor, comprising detection of click actions combined with drag-and-drop or drag-and-hover of the source entity icon over the one or more destination entity icons, or of the at least one destination entity icon over the one or more source entity icons, and optionally activating the entity icon navigation function; e)    selection of icons by audio command; f)    selection of icons by eye-tracking control; g)    selection of icons by keyboard commands or other assistive technology; h)    combinations of any elements comprising those set forth in (a)-(g), inclusive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Branton and further in view of Smarr et al.( US Patent Application Publication 2012/0110052 A1,  hereinafter “Smarr ”)

 	As to claim 2, Branton teaches the method of claim 1 but fails to teach wherein if multiple source entities are selected, said multiple source entities are displayed as a single source entities icon representing the plurality of such source entities, and enabled to be selected for establishing an association with the at least one destination entity.
 	However, Smarr teaches wherein if multiple source entities are selected, said multiple source entities are displayed as a single source entities icon representing the plurality of such source entities, and enabled to be selected for establishing an association with the at least one destination entity.(Smarr Fig.3C 
 	Branton and Smarr are analogous art directed toward user interface and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Branton and Smarr according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to save screen real estate. 	

 	As to claim 3, Branton teaches the method of claim 1 but fails to teach wherein if multiple destination entities are selected, said multiple destination entities are displayed as a single destination entities icon representing the plurality of such destination entities, and enabled to be selected for establishing an association with the at least one source entity.
 	However, Smarr teaches wherein if multiple destination entities are selected, said multiple destination entities are displayed as a single destination entities icon representing the plurality of such destination entities, and enabled to be selected for establishing an association with the at least one source entity. (Smarr Fig.3C and par [0074] teaches count indicator 348 is superimposed onto the contacts indicator 346 to display the number of contacts in the selected group)
 	Branton and Smarr are analogous art directed toward user interface and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of . 	

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Branton and further in view of Gil et al  .( US Patent Application Publication 2013/0019182 A1,  hereinafter “Gil ”)

 	As to claim 10, Branton teaches the method of claim 1 but fails to teach wherein regardless of whether or not icons are displayed, the function for associating the at least one source entity with the at least one destination entity can be established by audio command.
	However, Gil teaches wherein regardless of whether or not icons are displayed, the function for associating the at least one source entity with the at least one destination entity can be established by audio command. (Gil par [0031] teaches voice command)
 	Branton and Gil are analogous art directed toward user interface and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Branton and Gil according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to allow user to quickly and efficiently initiate input command. 	

 	As to claim 11, Branton teaches the method of claim 1 but fails to teach wherein the entire graphical user interface described therein is displayed by superimposition over other screen content of the computing device and enabled to be hidden or revealed by input to any option selected from the group consisting of: a)    a button or link region within the computing device’s display area; b)    alternative touchscreen input, such as variable force touch or multiple tap;  c)    detection and processing of an audio command; d)    combinations of any elements comprising those set forth in (a)-(c), inclusive.
 	However, Gil teaches wherein the entire graphical user interface described therein is displayed by superimposition over other screen content of the computing device and enabled to be hidden or revealed by input to any option selected from the group consisting of: a)    a button or link region within the computing device’s display area; b)    alternative touchscreen input, such as variable force touch or multiple tap;  c)    detection and processing of an audio command; d)    combinations of any elements comprising those set forth in (a)-(c), inclusive. (Gil Fig.2 and par [0031] teaches launcher 206 may be used)
 	Branton and Gil are analogous art directed toward user interface and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill could have combined the teaching of Branton and Gil according to known methods to achieve the claimed invention and yield predictable results. One would 

Conclusion	
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/HIEN L DUONG/Primary Examiner, Art Unit 2175